Name: 76/790/ECSC: Commission Decision of 24 September 1976 derogating from High Authority Recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (83rd derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  iron, steel and other metal industries;  trade policy;  international trade;  Europe
 Date Published: 1976-10-09

 Avis juridique important|31976D079076/790/ECSC: Commission Decision of 24 September 1976 derogating from High Authority Recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (83rd derogation) Official Journal L 279 , 09/10/1976 P. 0034 - 0034 Greek special edition: Chapter 11 Volume 8 P. 0161 COMMISSION DECISION of 24 September 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (83rd derogation) (76/790/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to High Authority recommendation 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), and in particular Article 3 thereof, Whereas by the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community of the one part and the Portuguese Republic of the other part (2), signed on 22 July 1972, successive tariff reductions were laid down for products covered by the European Coal and Steel Community ; whereas the final reduction, reducing the duty to zero, was to take effect on 1 July 1977; Whereas by Decision of 16 June 1976 (3), the representatives of the Governments of the Member States of the European Coal and Steel Community decided to speed up the process of tariff dismantling provided for in the Agreement, so that products originating in Portugal would be admitted free of customs duty with effect from 1 July 1976; Whereas the products affected include pig-iron, high carbon ferro-manganese and the iron and steel products falling within Chapter 73 of the Customs Tariff for which minimum duties were created by High Authority recommendation 1/64 and by the instruments amending it ; whereas, however, in special cases, such as where commercial policy or customs procedure so require, Article 3 of the recommendation authorizes derogations from the minimum rates such derogations to be made by Commission Decision, whereas such a special case of commercial policy arises from the adoption of autonomous Decisions favourably affecting the pattern of trade, such as the Decision referred to above, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorized to derogate from the obligations arising under High Authority recommendation 1/64 to the extent necessary to suspend import duties and charges having an effect equivalent to such duties or the levying of such duties and charges on iron and steel products originating ir Portugal. Article 2 This Decision shall apply with effect from 1 July 1976. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 September 1976. For the Commission Christopher SOAMES Vice-President (1)OJ No 8, 22.1.1964, p. 99/64. (2)OJ No L 350, 19.12.1973, p. 53. (3)OJ No L 157, 18.6.1976, p. 36.